FILED
                            NOT FOR PUBLICATION                              OCT 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JEFFREY NOEM VETA,                               No. 10-15693

               Petitioner - Appellant,           D.C. No. 4:05-cv-00336-CKJ

  v.
                                                 MEMORANDUM *
CHUCK RYAN; et al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                          Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Arizona State prisoner Jeffrey Noem Veta appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Veta’s request
for oral argument is denied.
      Veta contends his right to due process was violated when the State of

Arizona did not release him after failing to comply with the speedy trial limits of

Ariz. R. Crim. P. 8.3(a) and art. IV(c) of the Interstate Agreement on Detainers

(“IAD”). Specifically, Veta contends that the trial court made the objectively

unreasonable determination that Veta waived his speedy trial rights. Contrary to

Veta’s contention, the state court’s determination that, through his counsel, Veta

waived these rights was not contrary to, or an unreasonable application of, clearly

established Federal law. See 28 U.S.C. § 2254(d)(1); New York v. Hill, 528 U.S.
110 (2000).

      Veta also contends that he was denied effective assistance of counsel when

his counsel waived Veta’s speedy trial rights by proposing a time frame outside the

IAD limits. This claim fails because Veta has failed to show that, absent counsel’s

waiver, there was a reasonable probability that the result of the underlying criminal

proceeding would have been different. See Strickland v. Washington, 466 U.S.
668, 693-94 (1984). Moreover, the state court decision applying Strickland was

not contrary to, or an unreasonable application of, clearly established Federal law.

See 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 131 S. Ct. 770, 786 (2011).

      Veta’s separate motions for sanctions and to have the case heard by the

original panel are denied.

      AFFIRMED.




                                          2                                    10-15693